UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

TRULADAIR BURGESS,
Plaintiff-Appellant,

v.
                                                                       No. 95-2018
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Southern District of West Virginia, at Beckley.
Mary S. Feinberg, Magistrate Judge.
(CA-94-65)

Argued: May 10, 1996

Decided: June 17, 1996

Before MICHAEL, Circuit Judge, NORTON, United States
District Judge for the District of South Carolina, sitting by
designation, and DOUMAR, Senior United States
District Judge for the Eastern District of Virginia,
sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Amy Ryan Alexander, APPALACHIAN RESEARCH
AND DEFENSE FUND, INC., Charleston, West Virginia, for Appel-
lant. Robert Drum, Assistant Regional Counsel, Office of the General
Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Appellee. ON BRIEF: Charlotte Hardnett, Chief
Counsel, Region III, James A. Winn, Supervisory Assistant Regional
Counsel, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; Rebecca A. Betts,
United States Attorney, Stephen M. Horn, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Truladair Burgess appeals from a magistrate judge's 1 affirmance of
the final decision of the Commissioner of Social Security denying her
application for Supplemental Security Income (SSI). Finding no error,
we affirm.

I.

Truladair Burgess is 48 years old. She completed the seventh grade
but is illiterate. She began working when she was fifteen and worked
for the next 25 years at a variety of jobs, including bartender, wait-
ress, cook, and hotel maid. Burgess says she injured her back in 1987
and has not worked since then except for two months in 1991 when
she worked as a bartender.

Burgess filed her first application for SSI benefits on February 5,
1990. An Administrative Law Judge (ALJ), Virginia Mae Brown,
denied Burgess's claim on February 19, 1991. ALJ Brown found that
Burgess could perform light work with limitations in bending, stoop-
_________________________________________________________________
1 Both parties consented to a decision by a United States Magistrate
Judge.

                    2
ing, prolonged standing, walking and sitting. She also found that jobs
existed in the national economy which Burgess could perform and,
accordingly, held that Burgess was not entitled to SSI benefits. Bur-
gess never appealed that decision.

Burgess filed the present application for SSI benefits on May 23,
1991. Following a hearing, a second ALJ, R. G. Goosens, denied Bur-
gess's claim on December 28, 1992. ALJ Goosens found that "[t]he
medical evidence establishes that the claimant has borderline intellec-
tual functioning, history of otitis media, tendinitis, peptic ulcer dis-
ease, hypertension, degenerative disc disease of the lumbosacral
spine, and history of bronchitis. She also has an anxiety disorder and
dysthymia." The ALJ then noted that Burgess's treating physician,
Dr. Martin, said that Burgess may have problems with prolonged
standing or heavy lifting. From this the ALJ inferred that Burgess was
capable of performing at least light-level jobs.

After considering all the evidence, ALJ Goosens concluded that
Burgess had the following residual functional capacity:

          the ability to do light work, reduced by: illiteracy; an occa-
          sional ability to climb, to balance, to stoop, to crouch, to
          kneel and to crawl; the need to avoid temperature extremes,
          humidity, and moving machinery; borderline intellectual
          functioning, but with good ability to make occupational
          adjustments; seriously limited ability to understand, remem-
          ber, and carry out complex instructions; limited but satisfac-
          tory ability to understand, carry out, and remember detailed
          but not complex job instructions; and unlimited ability to
          understand, carry out, and remember simple job instructions.
          The claimant also has good ability to maintain personal
          appearance, behave in an emotionally stable matter, relate
          predictably in social situations, and demonstrate reliability;
          the need for a sit/stand option for positioning during a work
          day, and mild to moderate pain at most.

ALJ Goosens then instructed a vocational expert to assume an indi-
vidual with the same age, education, previous relevant work experi-
ence, and specific residual functional capacity as Burgess. The ALJ
asked if such an individual could perform a significant number of jobs

                    3
which exist in the regional or national economies. The vocational
expert replied that such an individual could perform the jobs of eye
dropper assembly worker; button paster; stamping, labeling, and stuff-
ing laborer; ticket taker/usher; food tray assembly worker; and hand
packer. Based on the expert's testimony, ALJ Goosens found that the
Commissioner carried her burden of proving that Burgess could
engage in certain light work and therefore denied Burgess's applica-
tion for SSI benefits.

On March 24, 1995, a magistrate judge affirmed the Commission-
er's denial of Burgess's claim, and this appeal followed.

II.

On appeal, Burgess argues that (1) ALJ Goosens failed to incorpo-
rate the findings of fact previously made by ALJ Brown, (2) substan-
tial evidence does not support the finding that she can perform light
work, (3) substantial evidence does not support the finding that Bur-
gess does not suffer from depression, and (4) substantial evidence
does not support the finding that Burgess can perform jobs named by
the vocational expert.

After carefully considering the record, the briefs and the arguments
of the parties, we conclude that the magistrate judge correctly
affirmed the Commissioner's denial of Burgess's claim. First, the
magistrate judge correctly concluded that ALJ Goosens' findings
were consistent with those of ALJ Brown. Second, we agree that the
ALJ was entitled to give greater weight to the opinion of Burgess's
treating physician in finding that Burgess can perform light work.
Third, we agree that the ALJ's finding that Burgess does not suffer
from severe depression is amply supported by Burgess's testimony
and the reports of Mr. Legg and Dr. Andrews.2 Accordingly, we
_________________________________________________________________
2 We decline to address Burgess's contention that substantial evidence
does not support the ALJ's finding that she can perform the jobs named
by the vocational expert. This argument was not raised before the ALJ
or the magistrate judge, and thus we need not consider it. See Pleasant
Valley Hospital, Inc. v. Shalala, 32 F.3d 67, 70 (4th Cir. 1994) ("As a
general matter, it is inappropriate for courts to consider arguments not
raised before the administrative agency involved.").

                    4
affirm for the reasons stated in the magistrate judge's thorough opin-
ion. See Burgess v. Shalala, No. CA-5:94-0065 (S.D. W. Va. Mar. 24,
1995).

AFFIRMED

                    5